ORDER

PER CURIAM.
Petitioner appeals from the judgment of the circuit court upholding the Director of Revenue’s suspension of his driving privileges pursuant to Section 302.505, RSMo Cum.Supp.1998. We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. We deny Director’s motion for damages for frivolous appeal.
The judgment is affirmed in accordance with Rule 84.16(b).